 Case 2:21-cv-11060-DML-DRG ECF No. 1, PageID.1 Filed 05/07/21 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 Kristine Teall,                             Case No.

          Plaintiff,

 v.                                               COMPLAINT FOR DAMAGES
                                                    UNDER THE FAIR DEBT
 Midland Credit Management, Inc.,                COLLECTION PRACTICES ACT
                                                   AND OTHER EQUITABLE
         Defendant.                                       RELIEF


                                                   JURY TRIAL DEMANDED

                                        PARTIES

1.    Plaintiff, Kristine Teall (“Kristine”), is a natural person who resided in

      Tecumseh, Michigan, at all times relevant to this action.

2.    Defendant, Midland Credit Management, Inc. (“MCM”), is a Kansas

      corporation that maintained its principal place of business in San Diego,

      California at all times relevant to this action.

                            JURISDICTION AND VENUE

3.    Pursuant to 28 U.S.C. §1331, this Court has federal question jurisdiction over

      this matter as it arises under the Fair Debt Collection Practices Act (“FDCPA”),

      15 U.S.C. § 1692 et seq.

4.    Pursuant to 28 U.S.C. § 1391(b), venue is proper because a substantial part of

      the events giving rise to this claim occurred in this judicial district.

                                             1
 Case 2:21-cv-11060-DML-DRG ECF No. 1, PageID.2 Filed 05/07/21 Page 2 of 8




                             STATEMENT OF FACTS

5.   At all times relevant to this action, MCM collected consumer debts.

6.   MCM regularly uses instrumentalities of interstate commerce and the mails to

     collect consumer debts owed or due or asserted to be owed or due another.

7.   The principal source of MCM’s revenue is debt collection.

8.   MCM is a "debt collector” as defined by 15 U.S.C. § 1692a(6).

9.   As described, infra, MCM contacted Kristine to collect a debt that was incurred

     primarily for personal, family, or household purposes.

10. This alleged obligation is a “debt” as defined by 15 U.S.C. § 1692a(5).

11. Kristine is a “consumer” as defined by 15 U.S.C. § 1692a(3).

12. Throughout May 2020, and within the last twelve months, MCM telephoned

     Kristine’s daughter, Courtney (“Daughter”) in connection with the collection of

     the debt.

13. MCM’s policies and procedures for processing account data received from

     original creditors fail to identify easily discoverable errors and avoid the

     needless harassment of undeserving consumers like Kristine and Kristine’s

     family members.

14. MCM unreasonably relied upon inaccurate information provided to MCM by

     one (1) or more original creditors for whom MCM purchased data to collect a

     debt when MCM called Daughter’s cellular telephone.



                                         2
 Case 2:21-cv-11060-DML-DRG ECF No. 1, PageID.3 Filed 05/07/21 Page 3 of 8




15. MCM’s policies and procedures violate the FDCPA.

16. At least one telephone call MCM made to Daughter was made for purposes

    other than to confirm or to correct Kristine’s location information.

17. Within the last twelve months, MCM called Daughter over a dozen times, often

    multiple times per day.

18. Daughter is not on Kristine’s cellular phone account and is the regular

    subscriber and only regular user to the number MCM was repeatedly calling.

19. During one communication, on or around May 22, 2020, MCM disclosed to

    Daughter that Kristine owed a debt to MCM.

20. During this communication, MCM asked Daughter to have Kristine call MCM

    back.

21. During this communication in connection with the collection of a debt, MCM

    did not disclose to Daughter that it was a debt collector or that it was attempting

    to collect a debt or how it would use information obtained from Kristine.

22. During this communication, MCM told Daughter that if Kristine wanted more

    information about the debt that Kristine needed to log on to MCM’s website to

    get updated account information and to make a payment.

23. At the time of this communication, MCM already had Kristine’s location

    information.




                                          3
 Case 2:21-cv-11060-DML-DRG ECF No. 1, PageID.4 Filed 05/07/21 Page 4 of 8




24. In the months to follow, MCM retained the law firm of Stenger & Stenger, PC

    (“Law Firm”) to assist with MCM’s debt collection efforts.

25. In fact, in accordance with MCM’s instructions, Law Firm filed a lawsuit

    against Kristine to collect the alleged debt.

26. Despite filling suit, MCM stalled prosecuting the lawsuit to the point that the

    Judge warned MCM of the Court’s intention to Dismiss MCM’s lawsuit if

    MCM didn’t start prosecuting their case.

27. In accordance with the warning, the Court dismissed MCM’s lawsuit on April

    19, 2021.

28. Following the Judge’s Order to Dismiss, the Clerk Entered the Dismissal on

    April 21, 2021.

29. Despite the Clerk’s Entry of Dismissal, MCM attempted to file a Motion for

    Default Judgment along with a Bill of Costs.

30. MCM’s request for Judgment requested a Total Judgment in excess of what

    Kristine allegedly owed as MCM failed to credit Kristine with all of the

    payments it has received.

31. MCM’s collection efforts caused Kristine emotional distress in the form of

    frustration, annoyance, extreme embarrassment, aggravation and anxiety.

32. MCM’s collection efforts also intruded upon Kristine’s privacy.




                                          4
 Case 2:21-cv-11060-DML-DRG ECF No. 1, PageID.5 Filed 05/07/21 Page 5 of 8




33. In addition, MCM’s conduct caused Kristine to have repeated conversations

    with her daughter explaining her financial situation, assuring Daughter that

    Kristine was not in trouble and caused friction and instability between Kristine

    and her daughter.

34. MCM’s attempt to seek Judgment against Kristine in a case where the action

    was already dismissed for want of prosecution was confusing and traumatic to

    Kristine as it would be to the least sophisticated consumer.

35. Additionally, MCM’s spurious demand for Judgment in an amount not

    authorized by law or as permitted by the underlying agreement caused Kristine

    substantial stress and anxiety.

36. This harm was foreseeable for MCM as a majority of MCM’s Judgments are

    obtained through Default Judgments and therefore rely on MCM’s accounting.

37. The harm caused by MCM was the harm the FDCPA was enacted to prevent.

                                      COUNT ONE

               Violation of the Fair Debt Collection Practices Act

38. Kristine re-alleges and incorporates by reference Paragraphs 5 through 37 above

    as if fully set forth herein.

39. MCM violated 15 U.S.C. § 1692b by the manner in which it communicated with

    Kristine’s daughter.




                                          5
 Case 2:21-cv-11060-DML-DRG ECF No. 1, PageID.6 Filed 05/07/21 Page 6 of 8




                                    COUNT TWO

               Violation of the Fair Debt Collection Practices Act

40. Kristine re-alleges and incorporates by reference Paragraphs 5 through 37 above

    as if fully set forth herein.

41. MCM violated 15 U.S.C. § 1692c(b) by communicating with a third party in

    connection with the collection of the debt without Kristine’s consent.

                                    COUNT THREE

               Violation of the Fair Debt Collection Practices Act

42. Kristine re-alleges and incorporates by reference Paragraphs 5 through 37 above

    as if fully set forth herein.

43. MCM violated 15 U.S.C. § 1692d by engaging in conduct the natural

    consequence of which is to harass, oppress, or abuse Kristine in connection with

    the collection of the debt.

                                    COUNT FOUR

               Violation of the Fair Debt Collection Practices Act

44. Kristine re-alleges and incorporates by reference Paragraphs 5 through 37 above

    as if fully set forth herein.

45. MCM violated 15 U.S.C. § 1692d(5) by causing Daughter’s telephone to ring

    repeatedly with intent to annoy, abuse, or harass Kristine.




                                         6
 Case 2:21-cv-11060-DML-DRG ECF No. 1, PageID.7 Filed 05/07/21 Page 7 of 8




                                    COUNT FIVE

               Violation of the Fair Debt Collection Practices Act

46. Kristine re-alleges and incorporates by reference Paragraphs 5 through 37 above

    as if fully set forth herein.

47. MCM violated 15 U.S.C. § 1692e by using false, deceptive, or misleading

    representations or means in connection with the collection of the debt.

                                     COUNT SIX

               Violation of the Fair Debt Collection Practices Act

48. Kristine re-alleges and incorporates by reference Paragraphs 5 through 37 above

    as if fully set forth herein.

49. MCM violated 15 U.S.C. § 1692f by using unfair or unconscionable means to

    collect the debt.

                                    JURY DEMAND

50. Kristine demands a trial by jury.

                               PRAYER FOR RELIEF

51. Kristine prays for the following relief:

         a. Judgment against MCM for actual damages, statutory damages, and

             costs and reasonable attorney’s fees pursuant to 15 U.S.C. § 1692k.

         b. For such other legal and/or equitable relief as the Court deems

             appropriate.



                                          7
 Case 2:21-cv-11060-DML-DRG ECF No. 1, PageID.8 Filed 05/07/21 Page 8 of 8




                                  RESPECTFULLY SUBMITTED,



May 7, 2021                       By: /s/ Jeffrey S. Hyslip
                                  Jeffrey S. Hyslip, Esq.
                                  Hyslip Legal, LLC
                                  1309 Park St., Suite A
                                  McHenry, IL 60050
                                  Phone: 614-490-4224
                                  jeffrey@hysliplegal.com
                                  Ohio Bar No. 0079315

                                  Attorney for Plaintiff




                                    8
